


Exhibit 10.6
 
 
 
Amendments to
Change-In-Control Agreements
with Eleven Executive Officers
 
 
 
Form of Amendments to Change-in-Control Agreements made with the following
eleven Executive Officers of Cullen/Frost Bankers, Inc.
 
 
1.
Robert A. Berman
2.
Paul H. Bracher
3.
Richard W. Evans
4.
Patrick B. Frost
5.
Phillip D. Green
6.
Richard Kardys
7.
Gary C. McKnight
8.
Paul J. Olivier
9.
William L. Perotti
10.
Jerry Salinas
11.
Emily A. Skillman
 
All of the above amendments to agreements are substantially identical in all
material respects, except as to the dates of the agreements and the parties
thereto.
 







--------------------------------------------------------------------------------












AMENDMENT
TO CULLEN/FROST BANKERS, INC.
EXECUTIVE SEVERANCE AGREEMENT


WHEREAS, Cullen/Frost Bankers, Inc. (the “Company”) and [NAME] (the “Executive”)
entered into an Executive Severance Agreement, dated [MONTH] [DAY], [YEAR] (the
“Agreement”);


WHEREAS, the Company and the Executive have agreed to amend the Agreement,
effective as of [MONTH] [DAY], [YEAR] (the “Effective Date”) to eliminate the
provisions of the Agreement providing for gross up of excise taxes imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) and
to provide for cutback of amounts under the Plan so that payments to an
individual do not exceed the safe harbor amount under Section 280G of the Code
if such cutback would put the Executive in a net better after-tax position than
paying the excise tax.


NOW THEREFORE, in consideration the Executive’s continued employment with the
Company and for other good and valuable consideration, the receipt of which is
hereby acknowledged, effective as the Effective Date Article 5 is amended in its
entirety to read as follows:


Article 5. Treatment of Parachute Payments


5.1    280G Net-Better Cut Back. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (i) any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its affiliated entities) or
any entity which effectuates a Change in Control (or any of its affiliated
entities) to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), and (ii) the reduction
of the amounts payable to Executive under this Agreement to the maximum amount
that could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”) would provide the Executive with a greater after tax amount than if
such amounts were not reduced, then the amounts payable to Executive under this
Agreement shall be reduced (but not below zero) to the Safe Harbor Cap. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing first the payments under Section 3.3(a), then the payments under
Section 3.3(b), then the benefits under Section 3.3(d) and then the accelerated
vesting under Section 3.3(e), unless an alternative method of reduction is
elected by Executive. For purposes of reducing the Payments to the Safe Harbor
Cap, only amounts payable under this Agreement (and no other Payments) shall be
reduced. If the reduction of the amounts payable hereunder would not result in a
greater after tax result to Executive, no amounts payable under this Agreement
shall be reduced pursuant to this provision.


5.2    Determination by Accounting Firm. All determinations required to be made
under this Article 5 shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company. Notwithstanding
the foregoing, in the event (i) the Board shall determine prior to the Change in
Control that the Accounting Firm is




--------------------------------------------------------------------------------




precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). If payments are reduced to the Safe Harbor
Cap, the Accounting Firm shall provide a reasonable opinion to Executive that he
or she is not required to report any Excise Tax on his or her federal income tax
return. All fees, costs and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne by the Company. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The determination by the Accounting Firm shall be
binding upon the Company and Executive (except as provided in Section 5.3
below).
5.3    Subsequent Recalculation. In the event the Internal Revenue Service
adjusts the computation of the Company under Section 5.2 herein so that the
Executive did not receive the greatest net benefit, the Company shall reimburse
the Executive for the full amount necessary to make the Executive whole, plus a
market rate of interest, as determined by the Committee, within 30 days after
such adjustment.


IN WITNESS WHEREOF, the Company and the Executive have caused this amendment to
be executed by its duly authorized officers as of the Effective Date.


CULLEN/FROST BANKERS, INC.
___________________________________
[NAME AND TITLE OF CULLEN/FROST SIGNATORY]
                                


AGREED AND ACKNOWLEDGED


__________________________________
[NAME]                    




